DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 recites “where the emulated surround sound is stereophonic such that the emulated stereophonic sound has a plurality of non-linear focal points” which is subject matter that is non-enabling. The specification does not define the non-linear focal points and their effects on audio reproduction in an enabling manner. Aside from claims 5 and 15, the specification does not even mention the non-linear focal points. Paragraph [0204] does make mention of a “focal point” which appears to be a listener position in which audio reproduction provides “the auditory sensation of being ‘immersed’ in sound.” As such, the examiner interprets the “non-linear focal points” as a listener position in which the stereophonic sound provides an immersive perception of sound. Claim 15 is rejected for similar reasons as claim 5.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 fails to further limit the subject matter of claim 1 since claim 1 states that each loudspeaker is configured to playback its respective at least one derived audio stream which necessitates the generation of the driver signals recited in claim 2. Claim 12 is rejected for similar reasons as claim 2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 9, claim 9 is objected since Family in view of Christoph, Seydoux, and Tsingos does not teach “wherein the user interface device is further capable of directing the given loudspeaker to generate the at least one derived audio stream for each loudspeaker in the plurality of communicatively coupled loudspeakers such that the rendered spatial audio comprises spatial audio objects at locations indicated by a graphical user interface provided by the user interface device.” Tsingos comes close to reading on claim 9 by teaching a user input device in which the user can manually input the position of audio objects on a graphical user interface (¶[0108]-[0112]); however, the user input does not direct a loudspeaker to generate at least one audio stream for each loudspeaker to render spatial audio such that the object is positioned at its designated position. Claim 19 is objected for similar reasons as claim 9.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Family et al. (US 2017/0374465), hereinafter referred to as Family, in view of Christoph et al. (WO 2017/118552), hereinafter referred to as Christoph, and Seydoux (US 2007/0160225).

Regarding claim 1, Family teaches a spatial audio system (FIG. 1: audio system 100), comprising: 
a plurality of communicatively coupled loudspeakers (¶[0024]: the speaker arrays 105 are communicatively coupled via the audio source 103A), where each loudspeaker (FIG. 1: speaker array 105A, 105B, 105C) in the plurality of communicatively coupled loudspeakers (FIG. 1: the speaker arrays 105) comprises: 
at least three, equally spaced, co-planar transducers (¶[0035]: FIG. 3A illustrates the speaker arrays 105 housing multiple equally spaced transducers 109) arranged in a circle (¶[0036]: the transducers 109 are arranged in a circular configuration as illustrated on FIG. 3B) such that the firing direction of the at least three transducers (FIG. 3A-3B: transducers 109) points outward from the center of the circle (¶[0035]-[0037]: the transducers 109 are arranged in a circular configuration such that the transducers 109 project sound outwards from the center of the circular cabinet 111), where each transducer (FIG. 3A-3B: each of the transducers 109) is coupled with at least one driver (¶[0036]: each of the transducers 109 is coupled with a driver); where each loudspeaker (FIG. 1: speaker array 105A, 105B, 105C) in the plurality of communicatively coupled loudspeakers (FIG. 1: the speaker arrays 105) is configured to playback its respective at least one derived audio stream (¶[0033]: the audio channels from the audio source 103A) using its respective transducer in order to render spatial audio (¶[0024], [0033]: each speaker array 105 may receive audio signals from the audio source 103A for beam adjusted playback); however, however, Family is silent to wherein each loudspeaker comprises at least three co-planar horn, and where a given loudspeaker in the plurality of communicatively coupled loudspeakers is configured to: receive an input audio stream; generate at least one derived audio stream from the input audio stream for each loudspeaker in the plurality of communicatively coupled loudspeakers; and transmit the at least one derived audio stream to each respective loudspeaker in the plurality of communicatively coupled loudspeakers.
Christoph teaches an audio system (FIGS. 1-2: sound reproduction system 100) comprising a plurality of loudspeakers (¶[0019]: the sound reproduction 100 includes three closely spaced steerable loudspeaker assemblies 101, 102, 103), wherein each loudspeaker (¶[0019]: loudspeaker assemblies 101, 102, 103) comprises at least three, equally spaced, co-planar horns (¶[0019]-[0020]: the horns arranged in front of the lower-order loudspeakers 111-114, 121-124, 131-134) arranged in a circle (¶[0019]-[0020]: the horns are arranged in a circle since the lower-order loudspeakers 111-114, 121-124, 131-134 are arranged in a circle) such that the firing direction of the at least three horns (¶[0019]-[0021]: the horns arranged in front of the lower-order loudspeakers 111-114, 121-124, 131-134) points outward from the center of the circle (¶[0019]-[0020]: the horns are arranged in a circle in each loudspeaker 101, 102, 103 such that sound is projected outward from the center of each loudspeaker 101, 102, 103), where each horn (¶[0019]-[0021]: the horns arranged in front of the lower-order loudspeakers 111-114, 121-124, 131-134) is coupled with at least one driver (¶[0019]-[0021]: the horns are coupled to the lower-order loudspeakers 111-114, 121-124, 131-134); however, Christoph is silent to where a given loudspeaker in the plurality of communicatively coupled loudspeakers is configured to: receive an input audio stream; generate at least one derived audio stream from the input audio stream for each loudspeaker in the plurality of communicatively coupled loudspeakers; and transmit the at least one derived audio stream to each respective loudspeaker in the plurality of communicatively coupled loudspeakers.
Seydoux teaches where a given loudspeaker (¶[0110]: the source loudspeaker corresponding to the network head) in the plurality of communicatively coupled loudspeakers (¶[0106]-[0108]: the network of loudspeakers in communication with the head loudspeaker) is configured to: 
receive an input audio stream (¶[0110]: “the source loudspeaker receives data coming from the audio source”); 
generate at least one derived audio stream (¶[0110]: the broadcasted audio) from the input audio stream (¶[0110]: the data from the audio source) for each loudspeaker (FIG. 1(c): the loudspeakers in the network) in the plurality of communicatively coupled loudspeakers (¶[0110]: the source loudspeaker generates the audio data that is broadcasted to the other loudspeakers in the network); and 
transmit the at least one derived audio stream (¶[0110]: the broadcasted audio) to each respective loudspeaker (¶[0110]: each loudspeaker in the loudspeaker network) in the plurality of communicatively coupled loudspeakers (¶[0110]: “the source loudspeaker receives data coming from the audio source (S in FIG. 1c) and broadcasts it to one or more other loudspeakers in the network”); 
where each loudspeaker (¶[0110]: each loudspeaker in the loudspeaker network) in the plurality of communicatively coupled loudspeakers (¶[0110]: the loudspeaker network) is configured to playback its respective at least one derived audio stream (¶[0104], [0110]: each loudspeaker in the loudspeaker network receives the broadcasted audio data from the source loudspeaker for playback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Family to include: 
at least three, equally spaced, co-planar horns arranged in a circle such that the firing direction of the at least three horns points outward from the center of the circle, where each horn is coupled with at least one driver, as taught by Christoph, and
where a given loudspeaker in the plurality of communicatively coupled loudspeakers is configured to: receive an input audio stream; generate at least one derived audio stream from the input audio stream for each loudspeaker in the plurality of communicatively coupled loudspeakers; and transmit the at least one derived audio stream to each respective loudspeaker in the plurality of communicatively coupled loudspeakers, as taught by Seydoux. 
One of ordinary skill would have been motivated to include modification (1) to provide a wave guiding structure to direct sound projection (Christoph ¶[0020]) and one of ordinary skill would have been motivated to include modification (2) to provide a universal system for distributing a multichannel audio signal (Seydoux ¶[0013]).

Regarding claim 2, Family in view of Christoph and Seydoux teaches the spatial audio system of claim 1. 
Family further teaches wherein each loudspeaker (FIG. 1: speaker array 105A, 105B, 105C) in the plurality of loudspeakers (FIG. 1: the speaker arrays 105) is further configured to generate a driver signal (¶[0024], [0033]: audio signals used to drive the transducers 109) from the at least one derived audio stream (¶[0033]: the audio channels from the audio source 103A) for each driver (¶[0024], [0033]: the audio signals are generated by the speaker arrays 105, upon reception of the audio channels from the audio source 103A, for playback).

Regarding claim 3, Family in view of Christoph and Seydoux teaches the spatial audio system of claim 1. 
Seydoux further teaches wherein the rendered spatial audio (¶[0104], [0110]: the audio generated by the loudspeaker network) emulates surround sound (¶[0054]-[0056], [0104], [0110]: the loudspeaker network is a system comprises a surround sound configuration and  configured to generate surround sound).

Regarding claim 7, Family in view of Christoph and Seydoux teaches the spatial audio system of claim 1. 
Family in view of Christoph further teaches wherein each horn is coupled with a mid-range driver and a tweeter since Family teaches wherein the transducers may be any combination of mid-range drivers and tweeters (¶[0036]: “The transducers 109 may be any combination of full-range drivers, mid-range drivers, subwoofers, woofers, and tweeters”) and Christoph teaches a plurality of horns arranged in each loudspeaker (¶[0019]-[0020]: horns are arranged in front of the lower-order loudspeakers 111-114, 121-124, 131-134).  

Regarding claim 10, Family in view of Christoph and Seydoux teaches the spatial audio system of claim 1. 
Family further teaches wherein the plurality of communicatively coupled loudspeakers (¶[0024]: the speaker arrays 105 are communicatively coupled via the audio source 103A) comprises three loudspeakers arranged in a triangle (FIG. 5A: the speaker arrays 105 may be arranged in a triangular configuration).

Claims 11-13, 17, and 20 are rejected for similar reasons as claims 1-3 and 7 since the audio system taught by Family in view of Christoph and Seydoux performs the method steps.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Family in view of Christoph, Seydoux, and Walther et al. (US 2021/0168552), hereinafter referred to as Walther.

Regarding claim 4, Family in view of Christoph and Seydoux teaches the spatial audio system of claim 3. 
Seydoux further teaches wherein the emulated surround sound (¶[0054]-[0056], [0104], [0110]: the playback audio in surround sound format) conforms to a specific number of channels (¶[0054]-[0056], [0104], [0110]: each loudspeaker generates its designated channel for surround sound audio playback); however, Family in view of Christoph and Seydoux are silent to wherein the number of loudspeakers in the plurality of communicatively coupled loudspeakers is less than the specific number of channels.
Walther teaches wherein the number of loudspeakers in the plurality of communicatively coupled loudspeakers (¶[0084]: all the loudspeakers 1430) is less than the specific number of channels (¶[0053], [0084]-[0093]: the audio processor 1410 of the audio system 1400 adaptively downmixes the input signals such that the listener can experience all the channels and/or objects in the input signal, even if there are less loudspeakers available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Family in view of Christoph and Seydoux to include wherein the number of loudspeakers in the plurality of communicatively coupled loudspeakers is less than the specific number of channels, as taught by Walther.
One of ordinary skill would have been motivated to include this modification to allow the listener to experience all the channels and/or objects in the input signal, even if there are less loudspeakers available (¶[0053]).

Claim 14 is rejected for similar reasons as claim 4 since the audio system taught by Family in view of Christoph, Seydoux, and Walther performs the method steps.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Family in view of Christoph, Seydoux, and official notice.

Regarding claim 5, Family in view of Christoph and Seydoux teaches the spatial audio system of claim 3; however, Family in view of Christoph and Seydoux is silent to where the emulated surround sound is stereophonic such that the emulated stereophonic sound has a plurality of non-linear focal points.
The examiner takes official notice that it is well-known and conventional in the art for a loudspeaker system to generate stereophonic sound that has a plurality of non-linear focal points (e.g., a loudspeaker system that generates stereophonic sound which accounts for the positioning of listener). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Family in view of Christoph and Seydoux to include where the emulated surround sound is stereophonic such that the emulated stereophonic sound has a plurality of non-linear focal points, as taught by conventional and routine practices in the art.
One of ordinary skill would have been motivated to include this modification to provide greater sound immersion.

Regarding claim 6, Family in view of Christoph and Seydoux teaches the spatial audio system of claim 1; however, Family in view of Christoph and Seydoux is silent to wherein the input audio stream is an audio file.
The examiner takes official notice that it is well-known and conventional in the art to provide an audio file as an audio source for playback.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Family in view of Christoph and Seydoux to include wherein the input audio stream is an audio file, as taught by conventional teachings in the art. 
One of ordinary skill would have been motivated to include this modification to provide organized data for playback. 

Claims 15-16 are rejected for similar reasons as claims 5-6 since the audio system taught by Family in view of Christoph, Seydoux, and official notice performs the method steps. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Family in view of Christoph, Seydoux, and Tsingos et al. (US 2014/0119581), hereinafter referred to as Tsingos.

Regarding claim 8, Family in view of Christoph and Seydoux teaches the spatial audio system of claim 1; however, Family in view of Christoph and Seydoux are silent to a user interface device capable of selecting the input audio stream.
Tsingos teaches a user interface device (¶[0108]-[0112]: the user input device) capable of selecting the input audio stream (¶[0108]-[0112]: the user input device allows the user to create virtual speakers 805a in a playback environment thereby also allowing the user to select an input audio stream which includes those virtual speakers 805a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Family in view of Christoph and Seydoux to include a user interface device capable of selecting the input audio stream, as taught by Tsingos.
One of ordinary skill would have been motivated to include this modification to provide an improved means of authoring the positioning and rendering sounds (¶[0005]).

Claim 18 is rejected for similar reasons as claim 8 since the audio system taught by Family in view of Christoph, Seydoux, and Tsingos performs the method steps. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al. (US 2017/0238090) teaches a plurality of transducers disposed evenly spaced apart in a circular cabinet (¶[0043]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653